Exhibit 10.1


THIRD AMENDMENT TO THE
PURCHASE AND SALE AGREEMENT
This THIRD AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of August 21, 2019 (such date, the “Third Amendment Effective Date”),
is entered into by and among the following parties:
(i)
DXC TECHNOLOGY COMPANY, as Servicer (the “Servicer”);

(ii)
DXC TECHNOLOGY SERVICES LLC, as existing Originator under the Agreement
described below (the “Existing Originator”);

(iii)
THE VARIOUS PARTIES LISTED ON THE SIGNATURE PAGES HERETO AS NEW ORIGINATORS, as
New Originators (collectively, the “New Originator” and each, an “New
Originator”, and together with the Existing Originator, the “Originators”); and

(iv)
DXC RECEIVABLES LLC (F/K/A CSC RECEIVABLES LLC), as Buyer under the Agreement
described below (the “Buyer”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Agreement
described below.
BACKGROUND
A.The Originators, the Servicer and the Buyer entered into that certain Purchase
and Sale Agreement, dated as of December 21, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
B.Concurrently herewith, the Servicer, the Buyer, as seller, the Committed
Purchasers, the Group Agents and the Administrative Agent are entering into that
certain Sixth Amendment to the Receivables Purchase Agreement, dated as of the
date hereof (the “Receivables Purchase Agreement Amendment”).
C.Each of the New Originators desire to join the Agreement as Originator
thereunder on the Third Amendment Effective Date.
D.The parties hereto desire to amend the Agreement as set forth herein.
NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
(a)    With respect to each New Originator, any reference in the Agreement to
the “Closing Date” or “the date hereof” shall be deemed to be a reference to
“August 21, 2019”.
(b)    With respect to each New Originator, any reference in the Agreement to
the “Cut-off Date” shall be deemed to be a reference to “August 20, 2019”.
(c)    The Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Agreement attached hereto as Exhibit A.
SECTION 2.    Joinder of New Originators. Each New Originator hereby agree that
it shall be bound by all of the terms, conditions and provisions of, and shall
be deemed to be a party to (as if it were an original signatory to), the
Agreement and each of the other relevant Transaction Documents. From and after
the later of the date hereof and the date that each New Originator has complied
with all of the requirements of Section 4.3 of the Agreement, each New
Originator shall be an Originator for all purposes of the Agreement and all
other Transaction Documents. Each New Originator hereby acknowledges that it has
received copies of the Agreement and the other Transaction Documents and that
each of the Administrative Agent and each Group Agent hereby acknowledges that
this Amendment shall be deemed to satisfy the requirements of Section 4.3(b) of
the Agreement.
SECTION 3.    Authorization to File Financing Statements. Upon the effectiveness
of this Amendment, each of the New Originators and the Buyer hereby authorizes
the Administrative Agent to file (at the expense of the Buyer) one or more UCC-1
financing statements in the form of Exhibit B hereto.
SECTION 4.    Representations and Warranties of the Originators and Servicer.
Each Originator and the Servicer hereby represent and warrant to each of the
parties hereto as of the date hereof as follows:
(a)Representations and Warranties. The representations and warranties made by
such Person in the Agreement and each of the other Transaction Documents to
which it is a party are true and correct as of the date hereof (unless such
representations or warranties relate to an earlier date, in which case as of
such earlier date).
(b)Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Agreement (as amended
hereby) and the other Transaction Documents to which it is a party are within
its organizational powers and have been duly authorized by all necessary action
on its part, and this Amendment, the Agreement (as amended hereby) and the other
Transaction Documents to which it is a party are (assuming due authorization and
execution by the other parties thereto) its valid and legally binding
obligations, enforceable in accordance with its terms, except (x) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws from time to time in effect relating to
creditors’ rights, and (y) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
(c)No Event of Default; No Purchase and Sale Termination Event. No Event of
Termination, Unmatured Event of Termination, Non-Reinvestment Event, Unmatured
Non-Reinvestment Event, Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing, or would
occur as a result of this Amendment or the transactions contemplated hereby.
SECTION 5.    Effect of Amendment; Ratification. All provisions of the Agreement
and the other Transaction Documents, as expressly amended and modified by this
Amendment, shall remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “this Purchase and Sale Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein. The
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.
SECTION 6.    Effectiveness. This Amendment shall become effective as of the
Third Amendment Effective Date upon (a) receipt by the Buyer and the
Administrative Agent’s receipt of counterparts to this Amendment executed by
each of the parties hereto, (b) the effectiveness of the Receivables Purchase
Agreement Amendment and (c) a copy of a separate Subordinated Note in favor of
each New Originator, duly executed by the Buyer.
SECTION 7.    Severability. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 8.    Transaction Document. This Amendment shall be a Transaction
Document for purposes of the Receivables Purchase Agreement.
SECTION 9.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 10.    GOVERNING LAW AND JURISDICTION.
(a)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).
(b)EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
SECTION 11.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.


[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
DXC RECEIVABLES LLC,
as Buyer




By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer



DXC TECHNOLOGY COMPANY,
as Servicer




By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: Senior Vice President, Treasury and Corporate Development




DXC TECHNOLOGY SERVICES LLC,
as the Existing Originator




By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer





ALLIANCE-ONE SERVICES, INC.,
as a New Originator




By: /s/ Phillip Charles Ratcliff
Name: Phillip Charles Ratcliff
Title: President




COMPUTER SCIENCES CORPORATION,
as a New Originator




By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer




CSC CONSULTING, INC.,
as a New Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer




CSC CYBERTEK CORPORATION,
as a New Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer


MYND CORPORATION,
as a New Originator




By: /s/ H.C. Charles Diao
    Name: H.C. Charles Diao
Title: President and Treasurer




PDA SOFTWARE SERVICES LLC,
as a New Originator




By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer




Acknowledged by:
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
By: /s/ Christopher Blaney
Name: Christopher Blaney
Title: Senior Vice President
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group

By: /s/ Christopher Blaney
Name: Christopher Blaney
Title: Senior Vice President


WELLS FARGO, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group

By: /s/ Eero Maki
Name: Eero Maki
Title: Managing Director


MUFG BANK, LTD.,
as Group Agent for its Purchaser Group

By: /s/ Eric Williams
Name: Eric Williams
Title: Managing Director


FIFTH THIRD BANK,
as Group Agent for its Purchaser Group
By: /s/ Brian J. Gardner
Name:    Brian J. Gardner
Title:    Managing Director


MIZUHO BANK, LTD.,
as Group Agent for its Purchaser Group
By: /s/ Richard A. Burke
Name:    Richard A. Burke
Title:    Managing Director


THE TORONTO DOMINION BANK,
as Group Agent for its Purchaser Group
By: /s/ Bradley Purkis
Name:    Bradley Purkis
Title:    Managing Director








Exhibit A
[Amendments to the Purchase and Sale Agreement]








Exhibit B
[UCC-1 Financing Statements to be filed]








1